DETAILED ACTION
In response to remarks filed 30 June 2022
Status of Claims
Claims 1, 5-9 and 11 are pending;
Claims 1, 7 and 11 are currently amended;
Claims 5, 6, 8, and 9 were previously presented;
Claims 2-4 and 10 are cancelled;
Claims 1, 5-9 and 11 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 30 June 2022 have been fully considered but they are moot since a new reference is being used to reject the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar et al (U.S. Patent Application Publication No. 2017/0130547) in view of Mogedal et al (U.S. Patent No. 8,833,287).
As to Claim 1, Bhatnagar discloses a subsea assembly comprising:
A foundation (42), wherein the foundation is a suction anchor and is the foundation for a subsea well (14) and an associated wellhead (Annotated figure A, “wellhead” and 46 grouped together) and wellhead equipment (Annotated figure A, parts of “wellhead”), wherein the wellhead extends through the foundation (42) into a seabed (Figure 1);
A subsea equipment adapter frame (18),
Wherein the foundation (42) and the subsea equipment adapter frame (18) are separate modular components that can be installed or uninstalled separately,
Wherein the subsea equipment adapter frame (18) is for mounting subsea equipment (26) thereon.
However, Bhatnagar is silent about a support device, the support device is a modular component that can be installed or uninstalled separately; wherein the support device is a support frame for being mounted on top of the foundation and for being detachably fixed directly to the foundation, and has a central opening to allow the support frame to be installed over wellhead equipment mounted on the wellhead, wherein the support frame is for transferring and distributing loads into the foundation; wherein the subsea equipment adapter frame is adapted to be mounted onto the support device. Mogedal discloses a support device (5), the support device is a modular component that can be installed or uninstalled separately (via 9); wherein the support device is a support frame for being mounted on top of a foundation (3) and for being detachably fixed directly to the foundation, and has a central opening (15) to allow the support frame to be installed over wellhead equipment mounted on the wellhead, wherein the support frame (5) is for transferring and distributing loads into the foundation; wherein a subsea equipment adapter frame (Column 3, Lines 6-11, “manifold”) is adapted to be mounted onto the support device (5).  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a support device, the support device is a modular component that can be installed or uninstalled separately; wherein the support device is a support frame for being mounted on top of the foundation and for being detachably fixed directly to the foundation, and has a central opening to allow the support frame to be installed over wellhead equipment mounted on the wellhead, wherein the support frame is for transferring and distributing loads into the foundation; wherein the subsea equipment adapter frame is adapted to be mounted onto the support device. The motivation would have been to increase the stability of the subsea equipment by having numerous connection points. 
As to Claim 5, Bhatnagar as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Bhatnagar as modified also teaches wherein the foundation (42) comprises connection points (Points where 9 contacts 3 in Mogedal), wherein the connection points permit other components to be connected to the foundation and permit loads to transfer from the component connected to the connection points into the foundation.
As to Claim 6, Bhatnagar as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Bhatnagar as modified also teaches wherein the one or more components connected to the connection points is the support device (Mogedal: 5) and/or the subsea equipment adapter frame.
As to Claim 7, Bhatnagar discloses a method of installing a subsea assembly, the subsea assembly comprising a foundation (42) for a subsea well (14) and associated wellhead (Annotated figure A, “wellhead” and 46 grouped together) and wellhead equipment (Annotated figure A, parts of “wellhead”), and a subsea equipment adapter frame (18), the method comprising:
Installing the foundation (42) on a seabed; and
Mounting the subsea equipment adapter frame (18),
Wherein the subsea equipment adapter frame (18) is for mounting subsea equipment (26) thereon; and
Wherein the foundation (42) is a suction anchor, and wherein the wellhead (Annotated figure A, “wellhead” and 46 grouped together) extends through the foundation into the seabed (Figure 1).
However, Bhatnagar is silent about a support device; mounting the support device on the foundation after installing the foundation on the seabed; and mounting the subsea equipment adapter frame onto the support device, wherein the support device is a support frame mounted on top of the foundation for transferring and distributing loads into the foundation and is detachably fixed directly to the foundation; wherein the support device has a central opening to allow it to be installed over wellhead equipment mounted on the wellhead. Mogedal discloses a support device (5); mounting the support device (5) on a foundation (3) after installing the foundation on the seabed; and mounting a subsea equipment adapter frame (Column 3, Lines 6-11, “manifold”) onto the support device (5), wherein the support device (5) is a support frame mounted on top of the foundation (3) for transferring and distributing loads into the foundation (3) and is detachably fixed directly to the foundation (via 9); wherein the support device (5) has a central opening (15) to allow it to be installed over wellhead equipment mounted on the wellhead. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a support device; mounting the support device on the foundation after installing the foundation on the seabed; and mounting the subsea equipment adapter frame onto the support device, wherein the support device is a support frame mounted on top of the foundation for transferring and distributing loads into the foundation and is detachably fixed directly to the foundation; wherein the support device has a central opening to allow it to be installed over wellhead equipment mounted on the wellhead. The motivation would have been to increase the stability of the subsea equipment by having numerous connection points.
As to Claim 8, Bhatnagar as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Bhatnagar as modified also teaches wherein the foundation (42), support device (Mogedal: 5) and subsea equipment adapter frame (18) are separate modular components that can be installed or uninstalled separately.
As to Claim 9, Bhatnagar as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Bhatnagar as modified also teaches wherein the support device (Mogedal: 5) is dismounted from the foundation (42) and retrieved before the foundation is uninstalled from the seabed.
As to Claim 11, Bhatnagar discloses a method of converting an exploration well into a production well, the method comprising:
Providing an exploration well assembly, the exploration well assembly comprising a foundation (42), wherein the foundation is a suction anchor and is the foundation for a subsea well (14) and an associated wellhead (Annotated figure A, “wellhead” and 46 grouped together) and wellhead equipment (Annotated figure A, parts of “wellhead”), wherein the wellhead extends through the foundation into a seabed (Figure 1); and 
Converting the exploration well assembly to a production well assembly, wherein converting the exploration well assembly to a production well assembly comprises installing a subsea equipment adapter frame (18) onto the exploration well assembly; and 
Wherein the subsea equipment adapter frame (18) is for mounting subsea equipment (26) thereon.
However, Bhatnagar is silent about converting the exploration well assembly to a production well assembly, wherein converting the exploration well assembly to a production well assembly comprises installing a support frame and/or and a subsea equipment adapter frame onto the exploration well assembly; and mounting the support frame directly on top of the foundation, wherein the support frame is configured to transfer and distribute loads into the foundation, the support frame being detachably fixed directly to the foundation, and having a central opening to allow the support frame to be installed over wellhead equipment mounted on the wellhead, and wherein the subsea equipment adapter frame is adapted to be mounted onto the support frame. Mogedal discloses converting an exploration well assembly to a production well assembly, wherein converting the exploration well assembly to a production well assembly comprises installing a support frame (5) and/or and a subsea equipment adapter frame onto the exploration well assembly; and mounting the support frame (5) directly on top of a foundation (3), wherein the support frame (5) is configured to transfer and distribute loads into the foundation (3), the support frame being detachably fixed directly to the foundation (via 9), and having a central opening (15) to allow the support frame to be installed over wellhead equipment mounted on the wellhead, and wherein the subsea equipment adapter frame (Column 3, Lines 6-11, “manifold”) is adapted to be mounted onto the support frame (5). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to convert the exploration well assembly to a production well assembly, wherein converting the exploration well assembly to a production well assembly comprises installing a support frame and/or and a subsea equipment adapter frame onto the exploration well assembly; and mounting the support frame directly on top of the foundation, wherein the support frame is configured to transfer and distribute loads into the foundation, the support frame being detachably fixed directly to the foundation, and having a central opening to allow the support frame to be installed over wellhead equipment mounted on the wellhead, and wherein the subsea equipment adapter frame is adapted to be mounted onto the support frame. The motivation would have been to increase the stability of the subsea equipment by having numerous connection points.

    PNG
    media_image1.png
    528
    460
    media_image1.png
    Greyscale

Figure A. Wellhead and wellhead equipment (Bhatnagat)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678